DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 20 are objected to because of the following informalities:  Claim 2, Lines 2-3; and Claim 20, Lines 2-3 recite the limitation “at least one of, a collection array interface, a diffusion array interface”.  The limitation should read: at least one of, a collection array interface, or a diffusion array interface. Appropriate correction is required.

Claims 6, 13, 24 and 31 are objected to because of the following informalities:  Claim 6, Line 2; Claim 13, Line 2; Claim 24, Line 2; and Claim 31, Line 2 recite the limitation “a solenoid, a relay”.  The limitation should read: a solenoid, or a relay. Appropriate correction is required.

Claim 12, Line 4; Claim 13, Line 5; Claim 30, Line 4; and Claim 31, Lines 4-5 recite the limitation “second half of the oscillation cycle”. The limitation should read: a second half of the oscillation cycle.

Claim 13, Line 3; and Claim 31, Line 3 recite the limitation “a storage device”. The limitation should read: the storage device.

Claim 16, Line 4; Claim 34, Line 4 recite the limitations “a capacitors, and the positive and negative leads of, a bridge rectifiers”.
The limitation should read: capacitors, and the positive and negative leads of, bridge rectifiers.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of the conductive material in claims 1, 19 and 37.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim limitation “a search starting means”, “measurement data acquiring means”, “deriving means”, “abnormal state determining means”, “procedure selecting means”, “power regulation means”, “means for collecting”, “means for managing”, “means for discharging”, “means of exposing”, “means for controlling energy collection and storage”, “means for controlling energy storage discharge” and “means for controlling energy collection, energy storage and discharge oscillation cycle frequency” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language electrically connecting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the search starting means, the measurement data acquiring means, and the abnormal state determining means comprise a CPU Par.51 and 57. The Specification states the means for collecting comprises a diffusion circuit in Par.87. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-18 are method claims but recite an apparatus. The claims do not include any steps or process to be followed to carry out a method. A single claim which claims both a device and a method is indefinite when is unclear whether the claim is directed to a product or a process.
	The metes and bounds of Claims 1-18 cannot be ascertained. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the device” in Line 1. There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation “ a managing device” in Line 4.
	It is unclear if the limitation of Claim 2, Line 1 is referring to the managing device as recited in Claim 1 or a different device.
	For purpose of examination the limitation of Claim 2, Line 1 is interpreted as reciting: the managing device.

Claims 3 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3; Line 5; and Claim 21, Line 5 recites the limitation “negative lead, is connected to a switch”.
	Claim 3, Line 6; and Claim 21, Line 6 recites the limitation” positive lead, is connected to a switch, or to the switch”.
For purpose of examination the limitation of Claim 3, Line 6 and Claim 21, Line 6 is interpreted as reciting: positive lead, is connected to another switch, or to the switch.

Claim 4, Line 1; Claim 6, Line 1; Claim 22, Line 1; and Claim 24, Line 1 recite the limitation "the switches" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
	For purpose of examination the limitation of Claim 4, Line 1 is interpreted as reciting: the switch or the another switch.

Claim 5, Line 3; Claim 6, Line 4; Claim 23, Line 3; and Claim 24, Line 4 recite the limitation “the charging portion”. There is insufficient antecedent basis for this limitation in the claim.

Claim 5, Lines 3-4; Claim 6, Lines 4; Claim 23, Lines 3-4; and Claim 24, Line 4 recite the limitation “the first half of the oscillation cycle”. There is insufficient antecedent basis for this limitation in the claim.

Claim 12, Line 4; Claim 13, Line 5; Claim 30, Line 4; and Claim 31, Lines 4-5 recite the limitation “the discharge part”. There is insufficient antecedent basis for this limitation in the claim.

Claims 14-15 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, Line 1; Claim 15, Line 1; Claim 32, Line 1; and Claim 33, Line 1  recite the limitation “a managing device”. 
Claim 1, Line 4; and Claim 19, Line 5 recite the limitation “a managing device”.
It is unclear if the managing device of Claim 14, Line 1; Claim 15, Line 1; Claim 32, Line 1; and Claim 33, Line 1 is the same managing device as found in the independent claims or is an additional managing device.

Claim 14, Lines 4-5; Claim 15, Line 4; Claim 32, Lines 4-5; and Claim 33, Line 4 recite the limitation “a search starting means for starting a search”. 
It is unclear what is being searched or where is the search taking place. The metes and bounds of the claim cannot be ascertained.

Claim 14, Line 7; Claim 15, Lines 6-7; Claim 32, Line 9; and Claim 33, Lines 6-7  recite the limitation “the managing system”. There is insufficient antecedent basis for this limitation in the claim.
It is unclear to what is the managing system referring to. The metes and bounds of the claims cannot be ascertained.

Claim 14, Lines 8-9; Claim 15, Line 8; Claim 32, Line 9; and Claim 33, Lines 8-9  recite the limitation “deriving means”. 
The Specification does not indicate what structure encompasses the deriving means. Furthermore, the Specification does not disclose how the deriving means operates.
Claim 14, Line 13; Claim 15, Lines 12-13; Claim 32, Line 13; and Claim 33, Lines 12-13 recite the limitation “procedure selecting means”. 
The Specification does not indicate what structure encompasses the procedure selecting means. Furthermore, the Specification does not disclose how the procedure selecting means operates.

Claim 14, Line 9; Claim 15, Lines 8-9; Claim 32, Lines 4-5; and Claim 33, Line 4 recite the limitation “a search starting means for starting a search”. 

Claim 14, Line 12; Claim 15, Lines 11-12; Claim 32, Line 14; and Claim 33, Lines 11-12  recite the limitation “the managing energy collecting device”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19, Line 2 recites the limitation “a managing collection device”.
It is unclear if the managing energy collecting device is referring to the managing collection device or an additional device.

Claims 16 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, Line 6; and Claim 34, Line 6 recite the limitation “an electric field”.
Claim 1, Line 2; and Claim 19, Line 3 recite the limitation “an electric field”.
It is unclear if the electric field of Claim 16, Line 6; and Claim 34, Line 6 is the same electric field as disclosed in Claims 1 and 9 or a different electric field.

Claim 16, Line 7; and Claim 34, Line 7  recite the limitation “the commutator”. There is insufficient antecedent basis for this limitation in the claim.

Claims 18 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18; Lines 2-3; and Claim 36, Lines 2-3 recites the limitation “utilizing the useful energy collecting surface area”.
It is unclear what encompasses a useful energy collecting surface. The metes and bounds of the claims cannot be ascertained.
Claim 18; Line 4; and Claim 36, Line 4 recite the limitation “at least one of, the formation of materials, atoms, structures, surfaces”.
The alternatives presented are too expansive. A person skilled in the art would not be able to determine the metes and bounds of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation at least one managing collection device, and the claim also recites a managing collection device which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19 recites the limitation “of conductive material” in Line 4.
Claim 19 recites the limitation “at least one electrically conductive material” in Line 3.
It is unclear whether the conductive material of Claim 19, Line 4 is the same conductive material of Line 3 or a different conductive material.
The limitation should recite: of the at least one electrically conductive material.
Claims 20-36 depend from Claim 19 and are rejected under 112(b) for the same reasons as disclosed above.

Claim 19 recites the limitation “a managing device, controlling energy collection and discharge, including energy collection and storage, and energy storage discharge oscillation cycle frequency, in operation” in Lines 5-6.
The Examiner suggests amending the claim to recite: a managing device controlling energy collection, energy storage, and energy storage discharge oscillation cycle frequency, during operation.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the device” in Line 1. There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 recites the limitation “ a managing collection device” in Line 2. Claim 19 recites the limitation “ a managing device” in Line 5.
	It is unclear if the limitation of Claim 20, Line 1 is referring to the managing collection device, the managing device as recited in Claim 1 or a different device.
	
Claim 20 recites the limitation “at least one of; a collection array interface; a diffusion array interface, electrically connected to at least one of the bridge rectifier; or solid state current controlling device, leads.” in Lines 2-4.
It is unclear if the collection array interface or the diffusion array interface is electrically connected to at least one of the bridge rectifier or the solid state current controlling device; or to at least one of the bridge rectifier leads or the solid state current controlling device leads.

Claim 32, Line 4; and Claim 33, Line 3 recite the limitation “power regulation means”. 
The Specification does not indicate what structure encompasses the power regulation means.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation “means for managing” in Line 2.
Claim 37 recites the limitation “a managing device” in Line 5.
It is unclear if the means for managing and the managing device are the same or different elements.

Claim 37 recites the limitation “of conductive material” in Line 4.
Claim 37 recites the limitation “at least one electrically conductive material” in Line 3.
It is unclear whether the conductive material of Claim 37, Line 4 is the same conductive material of Line 3 or a different conductive material.
The limitation should recite: of the at least one electrically conductive material.

Claim 37 recites the limitation “means for controlling energy collection and storage” in Line 6.
Claim 37 recites the limitation “means for controlling energy collection, storage and discharge oscillation cycle frequency” in Lines 7-8.
It is unclear if the means are the same as they both control energy collection and storage.

Claim 37 recites the limitations “means for managing” in Line 2, “means for discharging” in Line 2, “means of exposing” in Line 3, “means for controlling energy collection and storage” in Line 6, “means for controlling energy storage discharge” in Lines 6-7 and “means for controlling energy collection, energy storage and discharge oscillation cycle frequency” in Lines 7-8.
The Specification does not indicate what structure comprises the means for managing, the means for discharging, the means of exposing, the means for controlling energy collection and storage, the means for controlling energy storage discharge and the means for controlling energy collection, energy storage and discharge oscillation cycle frequency. 
The metes and bounds of the claim cannot be ascertained.
	  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCowen (2016/0043661) teaches 15at least one electrically conductive material (130), exposed to different potentials of an electric field (Par.33), electric field potentials causing charges to migrate by means of conductive material (Par.34); a load (150) (Par.44); and a rectifier (340) connected to a switch (330) and a capacitor (320) to store the energy collected by the at least one electrically conductive material (130) (Par.44) (Fig.3).  

	Petrenko (2001/0052731) discloses a conductive tire (106), conductively coated or made of a conductive material (conductive rubber) (Par.34).

	Lai (2014/0042270) discloses collecting electrical energy and transferring the energy to a storage module (1012) (Par.26) (Fig.2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859                                                                                                                                                                                             
/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             	July 21, 2022